  Case 13-39180        Doc 33    Filed 07/27/21 Entered 07/27/21 16:56:54        Desc Main
                                   Document     Page 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                          )     Chapter 7
                                                )     Case No. 13-39180
Maria L. Gutierrez,                             )
                                                )     Hon. Janet S. Baer
                       Debtor.                  )
                                                )     Date: Wednesday, August 4, 2021
                                                )     Time: 1:00 PM

NOTICE OF TRUSTEE’S MOTION TO AMEND ORDER APPROVING PAYMENT OF
 SETTLEMENT PROCEEDS TO THE ESTATE REGARDING PERSONAL INJURY
                   CLAIM OF MARIA L. GUTIERREZ

        PLEASE TAKE NOTICE that on Wednesday, August 4, 2021 at 1:00 p.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Janet S. Baer, or any
judge sitting in her stead, and present the Trustee’s Motion to Amend Order Approving
Payment of Settlement Proceeds to the Estate Regarding Personal Injury Claim of Maria
L. Gutierrez, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971
and the password is 587656. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Dated: July 27, 2021                          N. NEVILLE REID, not individually, but
                                              solely in his capacity as the Chapter 7 Trustee
                                              for the Bankruptcy Estate of Maria L.
                                              Gutierrez,
  Case 13-39180        Doc 33   Filed 07/27/21 Entered 07/27/21 16:56:54   Desc Main
                                  Document     Page 2 of 7




                                            /s/ N. Neville Reid
                                            N. Neville Reid

N. Neville Reid (ARDC #6195837)
FOX, SWIBEL, LEVIN & CARROLL, LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Ph: 312.224.1200
Fx: 312.224.1201




                                            2
07036\002\4206111.v2
  Case 13-39180        Doc 33   Filed 07/27/21 Entered 07/27/21 16:56:54      Desc Main
                                  Document     Page 3 of 7



                                CERTIFICATE OF SERVICE

       I, N. Neville Reid, certify that on July 27, 2021, I caused a copy of the foregoing
Trustee’s Motion to Amend Order Approving Payment of Settlement Proceeds to the
Estate Regarding Personal Injury Claim of Maria L. Gutierrez, to be filed electronically
through the Court’s CM/ECF filing system and to be served upon the attached Service List by
the Court’s ECF filing system or first-class U.S. Mail, as indicated.

                                                   /s/ N. Neville Reid
                                                   N. Neville Reid


                                       SERVICE LIST

Parties to receive notice electronically via CM/ECF:

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Joseph A. Serpico on behalf of Debtor Maria L. Gutierrez
notice@ledfordwu.com


Party to receive notice via postage-prepaid first class U.S. mail:

Maria L. Gutierrez
10411 S. Komensky Avenue
Unit 2-B
Oak Lawn, IL 60453

Discover Bank
Discover Products Inc
PO Box 3025
New Albany, OH 43054-3025

Capital One Bank (USA), N.A.
by American InfoSource LP as agent
PO Box 71083
Charlotte, NC 28272-1083

PYOD, LLC its successors and assigns as assignee
of Citibank, N.A.
Resurgent Capital Services
PO Box 19008
Greenville, SC 29602




07036\002\4206111.v2
    Case 13-39180         Doc 33     Filed 07/27/21 Entered 07/27/21 16:56:54          Desc Main
                                       Document     Page 4 of 7



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                    )   Chapter 7
                                                          )   Case No. 13-39180
Maria L. Gutierrez,                                       )
                                                          )   Hon. Janet S. Baer
                          Debtor.                         )
                                                          )   Date: August 4, 2021
                                                          )   Time: 1:00 PM

        TRUSTEE’S MOTION TO AMEND ORDER APPROVING PAYMENT OF
     SETTLEMENT PROCEEDS TO THE ESTATE REGARDING PERSONAL INJURY
                     CLAIM OF MARIA L. GUTIERREZ

          N. Neville Reid, not individually, but solely in his capacity as chapter 7 trustee (the

“Trustee”) for the bankruptcy estate (the “Estate”) of Maria L. Gutierrez (the “Debtor”), by and

through his undersigned counsel, files this Motion (“Motion”) to amend the order of the Court

[Dkt. 30] approving the payment of settlement proceeds to the Estate regarding Debtor’s product

liability claim against a medical implant product manufacturer whose name has been redacted on

the closing statement under the terms of the multi-district tort litigation case1, on account of the

fact that the settlement proceeds are greater than the amount previously approved, pursuant to

Section 105(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). In support of this Motion,

the Trustee states as follows:

                                    JURISDICTION AND VENUE

          1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(O). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

                        SETTLEMENT SUMMARY AND RELIEF REQUESTED


1
    A copy of the corrected Closing Statement is attached as Exhibit 1.

07036\002\4206111.v2                                  2
  Case 13-39180          Doc 33     Filed 07/27/21 Entered 07/27/21 16:56:54             Desc Main
                                      Document     Page 5 of 7



         2.        On October 4, 2013 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”). Shortly thereafter, the United States Trustee for the

Northern District of Illinois appointed N. Neville Reid as the Trustee for the Estate.

         3.        On December 8, 2013, the Trustee filed a Report of No Distribution herein.

Subsequently, the Court entered an order discharging the Trustee of his duties and closing the

bankruptcy case.

         4.        Subsequently, the U.S. Trustee received notification that the Debtor may be

entitled to a settlement award related to a product liability claim. The U.S. Trustee believed that

the proceeds from the settlement may be property of the Estate pursuant to 11 U.S.C. § 541(a).

As a result, the U.S. Trustee asked the Court to enter an order reopening this case and

authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the Estate. On August 22,

2017, the Court entered an order granting the reopening of this case and a letter was issued

appointing N. Neville Reid as chapter 7 trustee for the Debtor’s Estate.

         5.        On April 17, 2019, the Trustee filed a motion requesting an order approving

payment of gross settlement proceeds to the Estate totaling $90,000 (the “Total Settlement

Proceeds”) and resulting from a settlement agreement whose terms have heretofore been

finalized and agreed upon by the Debtor’s personal injury attorneys on behalf of the Debtor.

         6.        On May 16, 2019, this Court entered an order granting approval of payment of the

net settlement proceeds of $34,957.88 [Dkt. 30] (the “Approval Order”).

         7.        On July 9, 2021, the Trustee learned that the settlement proceeds increased by

$13,556.09 to $48,513.97.         The settlement terms are represented by the corrected closing

statement from the Debtor’s personal injury attorneys attached hereto as Exhibit 1 (the

“Settlement”), describing the itemized settlement amount net of fees and costs. Approval of the


07036\002\4206111.v2                                3
  Case 13-39180           Doc 33    Filed 07/27/21 Entered 07/27/21 16:56:54            Desc Main
                                      Document     Page 6 of 7



Settlement will result in payment of the claims of the three creditors in this case and will also

provide a surplus distribution to the Debtor.

         8.        The Settlement stems from Debtor’s product liability claim against the

manufacturer of a medical product. The Debtor filed a lawsuit, recently resolved with the

manufacturer, seeking damages related to such claim.

         9.        After subtracting the necessary attorney’s fees, costs, and outstanding charges that

arose after the Debtor’s filing for bankruptcy from the Total Settlement Proceeds, the remaining

balance of Forty-Eight Thousand Five Hundred Thirteen and 97/100 Dollars ($48,513.97) (the

“Final Net Settlement Proceeds”) shall be paid to the Trustee on behalf of the Estate. The

aforementioned itemized deductions taken from the Total Settlement Proceeds are described in

Exhibit 1 attached hereto.

         10.       By this motion, the Trustee requests this Court to amend the Approval Order to

reflect the corrected amount of $48,513.97.

         11.       In light of the previous approval of the Settlement, and the fact that the amounts

to be received are greater than previously approved, the Trustee submits that amending the

Approval Order to authorize the Trustee to receive and distribute the Final Net Settlement

Proceeds is in the best interests of the estate and should be approved.

                                                NOTICE

         12.       Seven (7) days’ notice of this motion has been provided to: (i) the Office of the

United States Trustee; (ii) the Debtor; (iii) all creditors who filed a proof of claim; and (iv) all

other CM/ECF notice recipients by automatic electronic delivery. The Trustee does not believe

that the regular 21 days’ notice for settlements in Bankruptcy Rule 2002 is necessary for this

Motion given the previous entry of the Approval Order (without objection) and the fact that the

Final Net Settlement Proceeds will provide only greater benefit to the estate and therefore cannot


07036\002\4206111.v2                                4
  Case 13-39180        Doc 33    Filed 07/27/21 Entered 07/27/21 16:56:54            Desc Main
                                   Document     Page 7 of 7



be disputed by anyone in good faith. Notice to additional parties would be burdensome and

costly to the Estate as a result of photocopying, postage, and other expenses associated with the

notice. In light of the straightforward nature of the relief sought herein, the Trustee respectfully

requests, pursuant to Sections 102(1) and 105(a) of the Bankruptcy Code and Bankruptcy Rules

2002(h) and 9006, that the Court find that the notice as actually given is sufficient under the

circumstances and that no other or further notice is required in this matter.

         WHEREFORE, the Trustee requests that this Court enter an order substantially in the

form of the attached Proposed Order, authorizing the Trustee to consummate the Settlement by

accepting the Final Net Settlement Proceeds after the necessary attorney’s fees, costs, and

outstanding charges are subtracted from the Total Settlement Proceeds.

Dated: July 27, 2021                             N. NEVILLE REID, not individually, but
                                                 solely in his capacity as the Chapter 7 Trustee
                                                 for the Bankruptcy Estate of Maria L.
                                                 Gutierrez

                                                 By:      /s/ N. Neville Reid
                                                       N. Neville Reid



N. Neville Reid (ARDC #6195837)
FOX, SWIBEL, LEVIN & CARROLL, LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Ph: 312.224.1200
Fx: 312.224.1201




07036\002\4206111.v2                             5
